DETAILED ACTION
This action is responsive to the Preliminary Amendments filed in the U.S. on 6/25/2019.  Claims 1-20 are pending in the case. Claims 1, 15, and 18 are written in independent form.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM OBJECTIONS
Claims 4, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art searched and made of record fails to anticipate or make obvious the claimed invention. Specifically, the prior art searched and made of record fails to teach the limitation(s) in the objected to claims in combination with the other elements of the base claim and any intervening claims. Further, the limitation(s) in the objected to claims in combination with the other elements of the base claim and any intervening claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 9, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (U.S. Pre-Grant Publication No. 2002/0016798, hereinafter referred to as Sakai).

Regarding Claim 1:
Sakai teaches a computer-implemented method for summarizing a plurality of texts, the method comprising:
Generating a vector space based on a first set of vectors,
Sakai teaches extracting words from the unclassified text calculating a frequency vector of each word (Para. [0031]) and generating a vector space based on the set of vectors by teaching a categories comprising frequency vectors for corresponding text (Para. [0031]).
wherein each vector includes one or more feature scores determined from tokens of a plurality of texts;
Sakai teaches “a similarity degree between the frequency vector and the representative vector of each category is calculated by unit of the same word index” and using a threshold to determine if the text is classified to the one category (Para. [0031]) thereby teaching a score in the form of a similarity degree determined from the extracted words from unclassified text.
Executing non-hierarchical clustering using the vector space to generate a first plurality of clusters;

Generating a second set of vectors based on quantities of characters in tokens of first representative texts,
Sakai teaches generating a second set of vectors from the arrays by teaching converting the vector of extracted text information into a bit vector of words (Para. [0032]) thereby teaching generating the second set of vectors based on quantities of characters in tokens of extracted text information.
wherein each first representative text is selected from a corresponding cluster of the plurality of clusters;
Sakai teaches receiving “text information set as object of category decision from the control unit” (Para. [0032] & Fig. 6 Element S61) thereby teaching representative texts selected from a cluster/category of a plurality of categories.
aligning a dimension of each of the vectors of the second set of vectors and
Sakai teaches “each text is converted to a bit vector of words” where “m units of text are objects of clustering and the number of different words extracted from all texts is n…. accordingly, an n-dimensional vector is composed” (Para. [0032]) thereby teaching aligning a dimension of each of the vectors.
executing hierarchical clustering using the second set of vectors to generate a second plurality of clusters; and
Sakai teaches performing hierarchical clustering to generate a second plurality of clusters (Para. [0034]).
determining a second representative text for each of the clusters included in the second plurality of clusters.
Sakai teaches determining multiple representative text for a cluster when there are more than one text in the cluster, after generating the hierarchical clustering result (Para. [0034] & Fig. 9).

Regarding Claim 2:
Sakai further teaches:
Wherein executing the hierarchical clustering generates a tree diagram.
Sakai teaches the hierarchical clustering result as a tree diagram (Para. [0034] & Fig. 9).

Regarding Claim 5:
Sakai further teaches:
Wherein the number of texts in each of the clusters in the second plurality of clusters is obtained after the execution of the hierarchical clustering
wherein determining the second 
Sakai teaches determining multiple representative text for a cluster when there are more than one text in the cluster, after generating the hierarchical clustering result (Para. [0034] & Fig. 9), thereby teaching obtaining the number of texts in the hierarchical clusters after executing the hierarchical clustering. 

Regarding Claim 8:
Sakai further teaches:
Prior to the execution of the non-hierarchical clustering, determining a number of clusters that will be included in the first plurality of clusters when the non-hierarchical clustering generates the first plurality of clusters.
Sakai teaches determining N categories for which to cluster the text into prior to performing the clustering of unclassified text (Para. [0031] & Fig. 3).

Regarding Claim 9:
Sakai further teaches:
Wherein the number of clusters that will be generated in the non-hierarchical clustering is determined according to a number of texts included in the plurality of texts.
Sakai teaches determining N categories for which to cluster the text into prior to performing the clustering of unclassified text (Para. [0031] & Fig. 3) where training data of text information is assigned to each category, thereby teaching the number of categories based implicitly on the number of texts.

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, and further in view of Mizutani (U.S. Pre-Grant Publication No. 2014/0324865).

Regarding Claim 3:
Sakai teaches all of the elements of the claimed invention as sated above except:
Applying a threshold to the tree diagram.

However, in the related field of endeavor of data clustering, Mizutani teaches:
Wherein determining and the second representative text for each of the clusters in the second plurality of clusters further comprises applying a threshold to the tree diagram.
Mizutani teaches applying a threshold to a tree diagram of a hierarchical cluster to determine when to add nodes to the tree (Para. [0051]).

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Mizutani and Sakai at the time that the claimed invention was filed, to have combined the classification and clustering of system log messages taught by Mizutani with the system and method for text information analysis, classification, and clustering taught by Sakai.
One would have been motivated to make such combination because Mizutani teaches analyzing and organizing system log messages and it would be obvious to a person having ordinary skill in the art that incorporating the classification of system logs with the clustering of text information taught by Sakai would create a more dynamic system and method for categorization and clustering of text information, as taught by Sakai.

Regarding Claim 17:
Sakai and Mizutani further teach:
Wherein determining and the second representative text for each of the clusters in the second plurality of clusters further comprises one or more of:
applying a threshold to the tree diagram; and
Mizutani teaches applying a threshold to a tree diagram of a hierarchical cluster to determine when to add nodes to the tree (Para. [0051]).
dynamically updating a number of clusters in the second plurality of clusters and the second representative text for each of the clusters in the second plurality of clusters by dynamically changing the threshold to a value altering the number of clusters in the second plurality of clusters.

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claim 17.

Claims 6, 7, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, and further in view of Fahy (U.S. Pre-Grant Publication No. 2002/0052692).

Regarding Claim 6:
Sakai teaches all of the elements of the claimed invention as sated above except:
Displaying on a display, an element for setting or changing one or more of a number of clusters in the second plurality of clusters and a distance between the clusters in the second plurality of clusters.

However, in the related field of endeavor of data clustering, Fahy teaches:
Displaying on a display, an element for setting or changing one or more of a number of clusters in the second plurality of clusters and a distance between the clusters in the second plurality of clusters.
Fahy teaches using Hclust which “provides a set of procedures to perform hierarchical clustering and to manipulate the resulting dendrogram” where “many different cluster methods are offered by HClust to amalgamate the clusters” (Para. [0054]) and “HClust offers many agglomeration methods including average, Ward, single, complete, Mcquitty, median, or centroid having different ways of defining what cluster objects to use in determining distance between the cluster pair” (Para. [0057]) which in turn effects the number of clusters resulting from the hierarchical clustering analysis.

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Fahy and Sakai at the time that the claimed invention was filed, to have combined the system and method for clustering and ordering the clusters into a hierarchy based on similarities and differences taught by Fahy, with the system and method for text information analysis, classification, and clustering taught by Sakai.
One would have been motivated to make such combination because Fahy teaches performing database queries on the hierarchically clustered data and displaying the results according to value ranges and it would be obvious to a person having ordinary skill in the art that performing database queries to view portions of clustered data that of interest, rather than just viewing all of the hierarchically clustered data, would create a more dynamic and robust system.

Regarding Claim 7:
Sakai and Fahy further teach:
Wherein, as a result of the execution of the hierarchical clustering, the display further displays one or more of:
A tree diagram;
Sakai teaches displaying the hierarchical clustering result as a tree diagram after performing hierarchical clustering (Para. [0034] & Fig. 9).
The number of clusters included in the second plurality of clusters;
A representative text for each of the clusters in the second plurality of clusters; and
A URL for a source of the second representative text.

Regarding Claim 11:
Sakai and Fahy further teach:
Wherein arrays are generated based on the quantities of characters in the tokens of the first representative texts to generate the second set of vectors when the first plurality of clusters includes a number of clusters equal to or larger than a predefined number.
Fahy teaches using k-means clustering “which is a conventional nonhierarchical clustering method” and creates a predefined number of K clusters (Para. [0046] – [0047]). Sakai further teaches generating arrays based on quantities of characters in the tokens of extracted text information by teaching converting the vector of extracted text information into a bit vector of words (Para. [0032]).

Regarding Claim 12:
Sakai and Fahy further teach:
Sending an alert to a user or displaying an alert on a display when the second representative text for one or more of the clusters in the second plurality of clusters has a predefined term.
Fahy teaches running database queries and displaying results of the queries for matches to the queries (Paras. [0075]-[0076]).

Regarding Claim 14:
Sakai and Fahy further teach:
Wherein a number of clusters included in the first plurality of clusters or the second plurality of clusters is determined automatically or by a user.
Fahy teaches using k-means clustering “which is a conventional nonhierarchical clustering method” and* creates a predefined number of K clusters (Para. [0046] – [0047]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
MIzucuchi et al. (U.S. Pre-Grant Publication No. 2012/0109963) teaches clustering  a data group associated with a hierarchical classification, and generating a classification group obtained by extracting a classification satisfying a condition defined in advance from classifications corresponding to respective data in a cluster.
Castillo et al. (U.S. Pre-Grant Publication No. 2011/0029523) teaches clustering target objects into an optimal number of clusters, and selecting a representative target objects from each optimal cluster of target objects to form a test set of target objects (Para. [0047] & Fig. 1).
Guerraz et al. (U.S. Pre-Grant Publication No.2007/0239745) teaches probabilistic clustering using a probabilistic model parameters indicative of word counts, ratios, or frequencies characterizing classes of the clustering system.
Li (Patent No. 8,914,366) teaches generating clusters by a first clustering process, each cluster including one or more related records, and applying a second clustering process to the received clusters in order to determine tendencies for duplicate records associated with a single entity to be clustered into multiple clusters.
Deolalikar et al. (U.S. Pre-Grant Publication No.2014/0037214) teaches clustering a plurality of feature vectors using a hierarchical clustering algorithm to provide a plurality of clusters and cluster similarity measure for each cluster representing the quality of the cluster.
McKeown et al. (U.S. Pre-Grant Publication No. 2004/0203970) teaches pre-processing documents to group documents into document clusters and categories and generating summaries for specific classes of multiple documents clusters by determining a relationship of the documents in a cluster and selecting one of the document summarization engines for use in generating a summary of the cluster.
Doan et al. (U.S. Pre-Grant Publication No. 2017/0242891) teaches non-hierarchically clustering records and determining representative set of records based on selecting a representative record from each cluster.
Acharya et al. (U.S. Pre-Grant Publication No. 2007/0271287) teaches records including category data is clustered by representing the data as a plurality of clusters, and generating a hierarchy of clusters based on the clusters.
Chen et al. (U.S. Patent No. 6,728,752) teaches quantitatively representing documents in a document collections as vectors in multi-dimensional vector spaces, quantitatively determining similarities between documents, and clustering documents according to those similarities.
Dange et al. (U.S. Patent No. 8,402,027) teaches clustering  plurality of observations included in a data set by selecting a subset of variables forma  set of variables.
Yang et al. (U.S. Pre-Grant Publication No. 2014/0164376) teaches assigning strings to clusters utilizing one or more clustering techniques including hierarchical clustering.
Non-Patent Literature Liu et al., "Improved Hierarchical K-means Clustering Algorithm without Iteration Based on Distance Measurement", 2014, IFIP Advances in Information and Communication Technology, Volume 432 Pages 38-46. (Year: 2014) teaches a new clustering algorithm iHK that compares the distance between cluster centers for determining if clusters should be merged.
Non-Patent Literature Lu et al. "Hierarchical Initialization approach for K-Means clustering" Pattern Recognition Letters, Volume 29, Issue 6, April 2008, Pages 787-795. (Year: 2008) teaches finding better initial cluster centers by treating the clustering problem as a weighted clustering problem prior to performing k-means clustering.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R. F. M./
Examiner, Art Unit 2154
6/19/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154